Tuesday. July 16.2013


                                         No. 04-H-00383-CV


            ARTHUR VEGA INDIVIDUALLY AND D/B/A DOLCO PACKAGING
                               (APPELLANT/CROSS-APPELLEE),
                                               Appellant


                                                  v.

                    COMPASS BANK (APPELLEE/CROSS-APPELLANT),
                                               Appellee


                    From the 57th Judicial District Court, Uexar County. Texas
                                     Trial Court No. 2012-CI-07719
                             Honorable Laura Salinas. Judge Presiding


                                            ORDE R

      Alter reviewing the parlies' addciulums to the Civil Docketing Statement in the above-
numbered and styled appeal, this court has determined that this dispute is appropriate lor referral
to an Alternative Dispuic Resolution (ADR) procedure.         See TEX. Civ. Prac & Ri-:\i. Codh
§ 154.021 (Vernon 2005).     All rurlher communications with this court by the parties regarding
ADR shall he directed to the Clerk of the Court for any assistance in the mediation process.


         All parlies are ORDERED to respond in writing hy stating: (1) the name, address, and fee
schedule of the mediator of their choice; or (2) that they cannot agree on a mediator, in which
case the court will appoint one; or (3) any objection to mediation and the reasons for such
objection. See id. § 1 54.022 (b).


         Provided the parlies submit to mediation, this court will issue an order suspending all
appellate deadlines for forty-five (45) days in order that the parlies nun' concentrate on the
scheduling and completion of the mediation process.


         Is il so ORDERED on Tuesday. July I 6. 2013.



                                                              Sandee Bryan Marion, Justice


     :?/lN^W|l^EsJvivilfcRI-X)l;. 1 have hereunto set my hand and ^fexed the seal of the said
eoiirt
                                                                                    ' Lf-T—